DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/15/2020 is considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Weber et al. (US 20170346380), hereinafter Weber.

Regarding Claim 1, Weber teaches a method for monitoring a wear of a long stator linear motor system (Para [0011-0012] operation of stator linear motor and current wear condition of system), with at least one motor train with stators and at least one transport vehicle that is driven electromagnetically thereby (Para [0025] transport unit with plurality of electrical driving coils and controlling electrical stator), wherein a force exerted electromagnetically and/or mechanically upon said motor train by said transport vehicle transverse to a latter's direction of transport or a differential force exerted in such manner by said transport vehicle upon two oppositely disposed motor trains is measured by sensors (Para [0038-0039] driving coil controller 20 comprises position controller and speed controller which calculated a control propulsion force; Since a transport unit Tx always interacts with several driving coils 7, 8 simultaneously, the propulsion force F.sub.R to be controlled or the stator current i.sub.A, is provided by all driving coils 7, 8, which are acting on the transport unit Tx; Para [0025] plurality of electrical driving coils are therefore longitudinally positioned in a known manner (not shown in FIG. 1 for clarity), interacting with the excitation magnets on the transport units T1 . . . Tx (see FIG. 3). In a well-known manner by controlling the electrical stator current i.sub.A of the individual driving coils 7, 8 for each of the transport units T1 . . . Tx a propulsive force Fv is independently generated, which moves the transport units T1 . . . Tx). 

Regarding Claim 2, Weber further discloses where said force/differential force is a transverse force, in particular a normal force, exerted electromagnetically by said transport vehicle upon a stator of said motor train (; Fig. 3, F.sub.v; Para [0025] propulsive force Fv is independently generated, which moves the transport units T1 . . . Tx in the longitudinal direction along the transport sections A1 . . . A9; electrical driving coils are therefore longitudinally positioned in a known manner, interacting with the excitation magnets on the transport units T1 . . . Tx).
Regarding Claim 3, Weber further discloses where said force is a transverse force, in particular an actual normal force, exerted mechanically by said transport vehicle upon a guide rail of said motor train (Para [0031] n the base body 2 and/or on the component mount 3 guiding elements 9, such as rollers, wheels, gliding surfaces, magnets, etc., may also be provided (which are not shown or only indicated for sake of clarity), in order to guide the transport unit Tx along the transport track. The guiding elements 9 of transport unit Tx interact, for guiding, with the stationary guide structure 6, for instance in that the guiding elements 9 contact the guide structure 6, glide or roll over the same, etc. The guiding of the transport unit Tx may also be achieved by guiding magnets; thus force of magnet is measured and sensed for guide of units).

Regarding Claim 4-6, Weber further discloses where said measured force/differential force is compared to a permissible maximum value; where said permissible maximum value is preferably smaller than a minimum transverse actuating force of a track switch formed on said long stator linear motor system for said transport vehicle of Clm 5; where it is examined whether said measured force/differential force is within a permissible working range of said long stator linear motor system defined between a permissible maximum value and a permissible minimum value of Clm 6 (Para [0063-0064] Through observation of the temporal variation of these system parameters in the same section of the transport track the wear condition of the transport unit Tx and/or of the transport track may be deduced. If these coefficients rise, then this is an indication that wear is progressing. Also from the motor constant K.sub.f a variation of air gap may be recognized, which may also indicate a progression of wear. In case of inadmissible variations, for example determined through exceeding a predetermined threshold, the maintenance of transport unit Tx and/or of transport section may be triggered. In order to improve the control response of the control of movement of transport units Tx through the driving coil controller 20, The pilot control V acts (for example through addition) on the input of the respective controller, i.e. a speed pilot control v.sub.vs on the input of speed controller RV and a force pilot control Fvs on the input of conversion block 25; checks for exceeding of threshold for trigger of maintenance, thus maximum value is perfereable smaller; further Abstract discloses a parameter estimation method, and the value of the system parameter over time is collected and from the variation over time a wear condition of the transport unit (Tx) and/or of the transport track is deduced).

Regarding Claim 7, Weber further discloses where said measured force/differential force is a measure of a width of a distance, in particular a gap, between a stator of said motor train in a region of a force measurement and a magnetic reaction element of said transport vehicle (Para [0063] he determined system parameters identify the control system 21 therefore in particular also the transport track or a transport section An or a transport segment TSm through coefficients kv for viscous friction and coefficient ks for static friction, as well as the air gap between the excitation magnet 4, 5 and driving coil 7, 8 through parameter K.sub.f. from the motor constant K.sub.f a variation of air gap may be recognized, which may also indicate a progression of wear).

Regarding Claim 8, Weber teaches an apparatus for monitoring the wear of a long stator linear motor system (Para [0011-0012] operation of stator linear motor and current wear condition of system), with at least one motor train with stators and at least one transport vehicle which is electromagnetically driven thereby (Para [0025] transport unit with plurality of electrical driving coils and controlling electrical stator), wherein a measuring device attached to said motor train for measuring a force exerted upon said motor train by said transport vehicle transverse to the latter's direction of transport (Para [0038-0039] driving coil controller 20 comprises position controller and speed controller which calculated a control propulsion force; Since a transport unit Tx always interacts with several driving coils 7, 8 simultaneously, the propulsion force F.sub.R to be controlled or the stator current i.sub.A, is provided by all driving coils 7, 8, which are acting on the transport unit Tx; Para [0025] plurality of electrical driving coils are therefore longitudinally positioned in a known manner (not shown in FIG. 1 for clarity), interacting with the excitation magnets on the transport units T1 . . . Tx (see FIG. 3). In a well-known manner by controlling the electrical stator current i.sub.A of the individual driving coils 7, 8 for each of the transport units T1 . . . Tx a propulsive force Fv is independently generated, which moves the transport units T1 . . . Tx).

Regarding Claim 9, Weber further teaches where said motor train comprises a frame (Fig. 3, structure 6) and at least one stator mounted thereon (Fig. 3, driving coil 7 and 8 of stator; Para [0030]), where said measuring device comprises at least one load cell (Fig. 3, magnets 4 and 5) which is arranged on said stator (Para [0031]  position the driving coils 7, 8 on the inside and the excitation magnets 4, 5 inwardly directed and surrounding the driving coils 7, 8) and on said frame (Fig. 3, driving coil 7 and 8 of stator on frame 6) for measuring an electromagnetic pull force acting upon said stator (Para [0030] driving coils 7 and 8 of stator interact with magnets for generating propulsion force).

Regarding Claim 10, Weber further teaches where said motor train comprises a frame (Fig. 3, 6) and a guide rail (Fig. 3, 3; Para [0031]) mounted thereon and said transport vehicle comprises rollers running laterally therealong (Para [0031]), and where said measuring device comprises at least one load cell (Fig. 3, magnets 3 and 4) which is arranged between said guide rail and said frame for measuring a pressing force acting upon said guide rail (Para [0031] position the driving coils 7, 8 on the inside and the excitation magnets 4, 5 inwardly directed and surrounding the driving coils 7, 8).

Regarding Claim 11, Weber further teaches where said measuring device comprises at least one load cell (Fig. 3, magnets 4 and 5) inserted in a force-fit manner between a frame of said motor train and a stator and/or between said frame and a lateral guide rail for said transport vehicle (Para [0031] position the driving coils 7, 8 on the inside and the excitation magnets 4, 5 inwardly directed and surrounding the driving coils 7, 8).

Regarding Claim 12, Weber further teaches where two motor trains are formed with a measuring device on either side of said transport vehicle for measuring two forces exerted upon said motor trains in an opposite direction by said transport vehicle transverse to a latter's transport direction or a differential force arising therefrom (Para [0004] It is possible to position along the transport track a plurality of transport units, whose movements may be individually and independently controlled).

Regarding Claim 13, Weber further teaches where said motor train is located in an entry region to a track switch of said long stator linear motor system (Para [0026] track switch as changeover points; Fig. 1).

Regarding Claim 14, Weber further teaches where said measuring device is arranged in a rectilinear section of said motor train (Para [0025] a long stator linear motor where the transport sections A1 . . . A9 each form in a conventional manner a part of a long stator of a long stator linear motor; Fig. 1 showing system with straight lines and units moved along).

Regarding Claim 15, Weber further teaches where said measuring device is configured to measure a lateral normal force (Para [0031] n the base body 2 and/or on the component mount 3 guiding elements 9, such as rollers, wheels, gliding surfaces, magnets, etc., may also be provided (which are not shown or only indicated for sake of clarity), in order to guide the transport unit Tx along the transport track. The guiding elements 9 of transport unit Tx interact, for guiding, with the stationary guide structure 6, for instance in that the guiding elements 9 contact the guide structure 6, glide or roll over the same, etc. The guiding of the transport unit Tx may also be achieved by guiding magnets; thus force of magnet is measured and sensed for guide of units).

Regarding Claim 16, Weber further teaches a processing unit for comparing an actual value measured with said measuring device to a setpoint range, in particular to a permissible maximum value, to a force acting transverse to said direction of transport upon said motor train, to a differential force acting upon said motor trains (Para [0063-0064] Through observation of the temporal variation of these system parameters in the same section of the transport track the wear condition of the transport unit Tx and/or of the transport track may be deduced. If these coefficients rise, then this is an indication that wear is progressing. Also from the motor constant K.sub.f a variation of air gap may be recognized, which may also indicate a progression of wear. In case of inadmissible variations, for example determined through exceeding a predetermined threshold, the maintenance of transport unit Tx and/or of transport section may be triggered. In order to improve the control response of the control of movement of transport units Tx through the driving coil controller 20, The pilot control V acts (for example through addition) on the input of the respective controller, i.e. a speed pilot control v.sub.vs on the input of speed controller RV and a force pilot control Fvs on the input of conversion block 25; checks for exceeding of threshold for trigger of maintenance, thus maximum value is perfereable smaller; further Abstract discloses a parameter estimation method, and the value of the system parameter over time is collected and from the variation over time a wear condition of the transport unit (Tx) and/or of the transport track is deduced).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868